 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   JONATHAN GOLDMAN,                                   Case No. 2:19-cv-01457-RFB-NJK
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   FORD, et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 3] of the

16   Honorable Nancy J. Koppe, United States Magistrate Judge, entered August 22, 2019.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by September 5, 2019. No objections have been filed. The Court has reviewed the record in this
27   case and concurs with the Magistrate Judge’s recommendations.
28   ...
 1          IT IS THEREFORE ORDERED that the Amended Report and Recommendation [ECF
 2   No. 3] is ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to Plaintiff
 4   seeking appropriate relief through the state court processes, such as through the filing of an appeal,
 5   or through the filing of a writ of habeas corpus at an appropriate juncture.
 6          The Court Clerk is directed to mail a copy of this order to Plaintiff.
 7
 8          DATED: October 18, 2019.
 9                                                         _____________________________
                                                           RICHARD F. BOULWARE, II
10                                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
